Pee Curiam.
This was an action to enforce specific performance of the following contract:
“$100.00
Seattle, June 6, 1906.
“Received of C. T. Hardinger, of Seattle, one hundred dollars as earnest money on the purchase of block 5, Cumberland Addition to the city of Seattle, Washington, according to the official plat on file in the auditor’s office in said county of King. Price of said land is $3,800. Terms of sale are $1,£50 cash, to include earnest money. Balance of $£,550 payable as follows: $1,150 to be paid on delivery of deed and abstract, balance in two equal annual payments of $1,-£75 each, with 6 per cent interest. Grantor to release mortgage as to any designated part of said block in tracts of 50 feet by 100 feet upon payment of $150 therefor. Interest 6 per cent per annum upon deferred payments. If terms of *406sale are not complied with, the $100 earnest money is forfeit, and buyer hereby releases all claims thereto. Sale subject to owner’s approval. Earnest money refunded if abstract is not satisfactory to purchaser. (Signed) A. B. Newell, by F. H. Gilbert.”
At the time this contract was entered into, the subagent, Gilbert, by whom the contract was signed and entered into, was an utter stranger to the owners of the property, and the most that can be claimed in favor of the plaintiff is that Newell, whose name is appended to the contract, was employed by the defendants to find a purchaser. Under repeated rulings of this court, such employment would not authorize the execution of a binding contract of sale. Carstens v. McReavy, 1 Wash. 359, 25 Pac. 471; Scully v. Book, 3 Wash. 182, 28 Pac. 556; Armstrong v. Oakley, 23 Wash. 122, 62 Pac. 499. The contract, having been entered into without authority from the owners, is not obligatory upon them, in the absence of some subsequent ratification. Was there such ratification?
Under date of June 20, 1906, Newell informed the defendant G. C. Columbia, by letter, that he had an offer of $8,800 for the property, $1,250 cash, $1,250 on or before one year, and the balance on or before two years, with interest on the deferred payments at the rate of six per cent per annum, and that he had a deposit on the proposition. In answer to this letter the recipient wired: “All right, offer accepted, will write today.” The letter which followed simply confirmed the telegram. From the contract and correspondence it will be seen that the contract was made subject to the owners’ approval. The owners never approved it, and had no knowledge of its existence or contents. The contract as entered into provides for a mortgage back, partial releases of the mortgage on payment of certain portions of the purchase price, and other provisions not referred to in the written correspondence. It is apparent from this that the minds of the parties never met and that the contract in suit was *407neither executed, approved, nor- ratified by the defendants.
Such having been the conclusion of the court below, its judgment is affirmed, and we deem it unnecessary to discuss the other questions presented by the record.